Citation Nr: 0905472	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-06 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine prior to May 10, 2005.

2.	Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease of the lumbosacral 
spine as of May 10, 2005.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel








INTRODUCTION

The Veteran had active military service from October 1982 to 
September 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction of the claim was transferred to the 
RO in Seattle, Washington.

This case was brought before the Board in April 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	Prior to May 10, 2005, degenerative disc disease of the 
lumbar spine is manifested by no more than slight 
limitation of motion with full forward flexion and 
extension limited to 20 degrees; there is no evidence of 
incoordination, weakness of the lumbar spine, ankylosis or 
incapacitating episodes.

2.	As of May 10, 2005, degenerative disc disease of the 
lumbar spine is manifested by no more than severe 
limitation of motion and painful motion; there is no 
evidence of incoordination, weakness of the lumbar spine, 
ankylosis or incapacitating episodes.


CONCLUSIONS OF LAW

1.	Prior to May 10, 2005, the criteria for an evaluation in 
excess of 10 percent for degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293 and 5295 (2003); 38 
C.F.R. § 4.71a,  Diagnostic Codes 5237 and 5243 General 
Rating Formula for Diseases and Injuries of the Spine 
(2008). 

2.	As of May 10, 2005, the criteria for an evaluation in 
excess of 40 percent for degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293 and 5295 (2003); 38 
C.F.R. § 4.71a,  Diagnostic Codes 5237 and 5243, General 
Rating Formula for Diseases and Injuries of the Spine 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received proper notification 
through a March 2005 VCAA notice letter.  The RO's March 2005 
letter advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the Veteran.  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  Finally the letter 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The duty 
to notify the Veteran was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103. 

The Board notes that the March 2005 letter were sent 
subsequent to the initial unfavorable agency decision in 
January 2003.  However, the Board finds that any timing 
defect with regard to VCAA notice was harmless error.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  In this regard, the 
notice provided to the Veteran by these letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and July 2006 and November 2008 
supplemental statements of the case were provided to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006) (a (supplemental) statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

Finally, the Board notes that the Court has issued a decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Puget 
Sound VA Medical Center (VAMC) and all private treatment 
records identified by the Veteran have also been obtained.  
The Veteran was afforded VA examinations in August 2002 and 
May 2005.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The Veteran's lower spine disorder is rated under Diagnostic 
Code 5292-5295 for lumbosacral strain.  However, the Board 
observes that the record includes X-ray evidence of 
degenerative changes of the lumbosacral spine.  Therefore, 
regulations relating to intervertebral disc syndrome are 
potentially applicable to the Veteran's claim.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).

Initially, the Board observes that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
during the pendency of this appeal.  The amendment affected 
general diseases of the spine and became effective September 
26, 2003.  68 Fed. Reg. 51,454 (Aug. 27,  2003).  Because 
these changes took effect during the pendency of the 
Veteran's appeal, both the former and revised criteria will 
be considered in evaluating the Veteran's service-connected 
low back disability.  However, application of the new 
criteria prior to the effective date of the amended 
regulation is not allowed.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 116-
119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002). 

With respect to these regulatory amendments, the November 
2008 supplemental statement of the case provided the Veteran 
with the rating criteria in effect for lumbar spine 
disabilities prior to September 26, 2003, and the General 
Rating Formula for Disease and Injuries of the Spine.  
Moreover, the RO considered the Veteran's service-connected 
back disability under all applicable sets of regulations in 
the February November 2008 readjudications.  Therefore, there 
is no prejudice in the Board considering the regulation 
changes in adjudicating the Veteran's increased rating claim.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20 percent 
and 40 percent were assigned for slight, moderate and severe 
limitation of motion of the lumbar spine, respectively.

Also prior to September 26, 2003, lumbosacral strain was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.17a, Diagnostic Code 5295 (2003).  A 10 percent 
evaluation was assigned if there was characteristic pain on 
motion.  A 20 percent rating was warranted if there was 
muscle spasm on extreme forward bending, or loss of lateral 
spine motion, unilateral, in the standing position.  The 
highest available schedular evaluation, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.

Intervertebral disc syndrome (either preoperatively or 
postoperatively), rated under Diagnostic Code 5293, is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The criteria contained in Diagnostic Code 5293 
provides for a 20 percent evaluation where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation contemplates incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
is assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a,  
Diagnostic Code 5293, Note (1) (2003).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id. Note (2).  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. Note 
(3). 

Effective from September 26, 2003, disabilities of the 
cervical and thoracolumbar spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2008).  The Formula provides the following ratings, in 
relevant part:

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees but no more than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  A 40 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine limited to 30 degrees.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as "a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension".  See id., Note (5).  These criteria 
are to be applied irrespective of whether there are symptoms 
such as pain (whether or nor it radiates), stiffness, or 
aching in the affected area of the spine, id., and they "are 
meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when  
there is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).  There are higher ratings 
available under the General Formula; however, they require 
proof of ankylosis, which is not present in the instant case.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).

Notes appended to the new General Rating Formula for Diseases 
and Injuries of the Spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left  
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id.  
Ranges of motion are to be rounded to the nearest five 
degrees.  Id., Note (4).  Separate disability ratings are to 
be given for the thoracolumbar and cervical spine segments.  
Id., Note (6).  Although the criteria under the prior 
Diagnostic Code 5292 are less defined and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of  
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67  
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-2003 regulations did not define normal range of motion 
for the spine, the current definition is based on medical 
guidelines in existence since 1984.  Therefore, there is no 
inconsistency in applying the current ranges of motion to 
rating spine disabilities under the old criteria. 

Entitlement to an Increased Initial Evaluation Prior to May 
10, 2005

Having considered the evidence of record under both the 
former and new rating criteria, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 10 
percent prior to May 10, 2005, for his lumbar spine disorder.  
In this regard, the Board notes that the Veteran's 
thoracolumbar spine disorder was manifested during this 
period by subjective complaints of pain, difficulty standing 
and sitting, fatigability and decreased range of motion.  In 
addition, there is objective evidence of painful motion, 
tenderness and slight limitation of motion of the 
thoracolumbar spine.  There is no evidence, however, of 
moderate or severe limitation of motion or ankylosis of the 
thoracolumbar spine or the entire spine, nor is there 
evidence of incapacitating episodes having a total duration 
of at least four weeks during a twelve-month period.

With regards to range of motion testing, an August 2002 
examination noted the Veteran as having full forward flexion, 
extension, right and left lateral flexion and right and left 
lateral rotation.  In addition, a March 2004 VA treatment 
note also indicates the Veteran had full forward flexion and 
extension.  Finally, an April 2004 VA treatment note 
indicates forward flexion consistent with prior measurements 
noted above, with extension limited to 20 degrees.  There is 
no other evidence of record depicting range of motion testing 
prior to May 10, 2005.

The Board observes that the limitation of motion noted in the 
August 2002 examination report and March and April 2004 VA 
treatment notes does not entitle the Veteran to an evaluation 
higher than 10 percent prior to May 1, 2005.  The Veteran was 
found to have forward full forward flexion and extension 
limited to 20 degrees, consistent with a slight loss of range 
of motion, whereas a 20 percent evaluation contemplates 
moderate loss of range of motion, or forward flexion of the 
thoracolumbar spine no greater than 60 degrees, or a combined 
range of motion of the thoracolumbar spine no greater than 
120 degrees.  Further, as there is no evidence of additional 
loss of motion due to pain, fatigue or incoordination, nor is 
there evidence of incapacitating episodes, the Board finds 
that that the preponderance of the evidence weighs against a 
finding that the Veteran's lower spine disorder more closely 
approximates a 20 percent evaluation for the period prior to 
May 10, 2005.  See DeLuca, 8 Vet. App. at 206-07.  

The Board has considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 10 percent 
under former Diagnostic Codes 5293 (pertaining to 
intervertebral disc syndrome) and 5295 (pertaining to 
lumbosacral strain).  However, the Board finds that a higher 
rating is not warranted.  With respect to intervertebral disc 
syndrome, there is no evidence of incapacitating episodes.  

With respect to lumbosacral strain, the Board notes that VA 
treatment records note the Veteran has suffering from 
decreased range of motion, specifically on extension.  
However, as discussed above, range of motion testing 
indicates the Veteran's lumbar spine disability is consistent 
with slight limitation of motion.  In addition, there is no 
evidence of record indicating a positive Goldthwaite's sign, 
listing of the whole spine to opposite side, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.  In this regard, the Board notes 
that the August 2002 examination report notes the Veteran was 
able to perform a normal heel and toe gait.  Thus, while the 
Veteran may suffer from limitation of motion, particularly on 
extension, the Board finds that the preponderance of the 
evidence weighs against finding that Veteran's lower spine 
disorder more closely approximates a 20 percent evaluation 
for the period prior to May 10, 2005.

The Board has also considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
at any point prior to May 10, 2005.  However, the Board finds 
that it does not.  In this regard, the Board observes that 
there is no competent medical evidence of ankylosis of the 
thoracolumbar spine or of the entire spine.  Thus, a higher 
evaluation is not warranted under the General Rating Formula.  

In light of the above, the Board finds that the Veteran is 
not entitled to an initial evaluation in excess of 10 percent 
for his service-connected lumbar spine disability prior to 
May 10, 2005.  The Board has considered whether the benefit 
of the doubt rule applies to this stage of the appeal.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  However, a preponderance of the evidence 
is against a higher evaluation; thus, this rule does not 
apply and the claim for an increased initial evaluation prior 
to May 10, 2005 for degenerative disc disease of the lumbar 
spine must be denied.

Entitlement to an Increased Initial Evaluation as of May 10, 
2005

As of May 10, 2005, the Veteran's degenerative disc disease 
of the lumbar spine has been evaluated as 40 percent 
disabling pursuant to the General Rating Formula.  Having 
considered the evidence of record under both the former and 
new rating criteria, the Board finds that the Veteran is not 
entitled to an evaluation in excess of 40 percent for his 
lumbar spine disorder during this period.  In this regard, 
the Board notes that the Veteran's thoracolumbar spine 
disorder was manifested during this period by subjective 
complaints of pain, difficulty standing and sitting, 
fatigability and decreased range of motion.  In addition, 
there is objective evidence of painful motion, tenderness and 
severe limitation of motion of the thoracolumbar spine.  
There is no evidence, however, of ankylosis of the 
thoracolumbar spine or the entire spine, nor is there 
evidence of compensable neurologic abnormalities or 
incapacitating episodes having a total duration of at least 
six weeks during a twelve-month period.

With regards to limitation of motion, the Board observes 
that, at 40 percent disabling, the Veteran is in receipt of 
the maximum evaluation allowable under both the new and old 
criteria.  As such, a further discussion of limitation of 
motion is not necessary.

The Board has considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
under 38 C.F.R. § 4.71 Diagnostic Codes 5293-5243 (2003 and 
2008), pertaining to intervertebral disc syndrome.  However, 
there is no evidence of incapacitating episodes having a 
total duration of at least six weeks during a twelve month 
period.  As such, an evaluation greater than 40 percent is 
not warranted under the rating criteria for intervertebral 
disc syndrome. 

The Board has also considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
at any point during the appeal period, pursuant to other 
potentially applicable Diagnostic Codes under both the former 
and current criteria.  However, the Board finds that it does 
not.  In this regard, the Board observes that there is no 
competent medical evidence of ankylosis of the thoracolumbar 
spine or of the entire spine.  Thus, a higher evaluation is 
not warranted under the General Rating Formula or under 
former Diagnostic Code 5289.  As a preponderance of the 
evidence is against a higher evaluation, the benefit of the 
doubt rule does not apply, and the claim for an increased 
initial evaluation as of May 10, 2005 for degenerative disc 
disease of the lumbar must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Other Considerations

The Board has also considered whether a separate evaluation 
for neurological disability is warranted.  In this regard, 
the Board notes that the Veteran has complained of decreased 
sensation in his lower extremities.  However, there is no 
competent evidence of neurological abnormalities.  While the 
August 2002 examination report notes a positive straight leg 
raising test bilaterally, the examiner specifically noted 
there was no sign of radiculopathy.  In addition, the May 
2005 VA examination report notes the Veteran denied any 
weakness of the legs and found no sciatica in either 
extremity.  Finally, there is no evidence of record that the 
Veteran suffers from bowel or bladder impairment.  Thus, the 
Board finds that a separate evaluation for neurological 
disability is not warranted.
As a final matter, the Board has contemplated whether the 
case should be referred for extra-schedular consideration.  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2008).  In the 
instant case, the Board finds no evidence that the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  While the May 2005 VA examination 
report indicates the Veteran's disability affects his 
employment, it does not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2008).  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An initial evaluation in excess of 10 percent prior to May 
10, 2005, is denied.

An initial evaluation in excess of 40 percent as of May 10, 
2005, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


